United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2564
                        ___________________________

     B.S., by and through his Parents and Natural Guardians, K.S. and M.S.

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

 Anoka Hennepin Public Schools, ISD No. 11; Tom Heidemann, Chair of Anoka
  Hennepin Board of Education; Minnesota Department of Education; Brenda
Cassellius, Commissioner, in her individual and representative capacity; Office of
 Administrative Hearings; Tammy Pust, Chief Administrative Law Judge in her
                    individual and representative capacity

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                            Submitted: March 10, 2015
                             Filed: September 2, 2015
                                  ____________

Before WOLLMAN, BEAM, and LOKEN, Circuit Judges.
                          ____________

BEAM, Circuit Judge.
       K.S. and M.S., parents of B.S., appeal the district court's1 denial of their
petition for review in an Individuals with Disabilities Education Act (IDEA) case
against the Anoka Hennepin Public Schools, Independent School District Number 11
(the district), Minnesota Department of Education (MDE), and various employees of
the MDE. We affirm.

I.    BACKGROUND

       B.S. was, at the time of the hearing, a sixteen-year-old identified with attention
deficit hyperactivity disorder and has had an individualized education program (IEP)
with the district. A dispute arose between the parents and the school district over the
IEP, and the parents requested a due process hearing pursuant to 20 U.S.C. § 1415 in
May 2013. During a pretrial conference, B.S.'s counsel indicated that she usually
needed a day and a half to present evidence, and counsel for the school district
indicated one day would be sufficient. The Administrative Law Judge (ALJ)
accordingly allotted nine hours of hearing time (eighteen hours total, divided evenly)
for each party to present the testimony and cross-examination of its witnesses, and
counsel were directed to plan their hearing presentations accordingly.

       The due process hearing was held August 6, 7, and 8, 2013. Immediately prior
to the start of the hearing the parties disclosed that they had settled several issues,
including a claim for prospective relief, as the parties had already agreed to a new IEP
for B.S. for the upcoming school year. Thus, the only claim remaining at that point
was whether B.S. was entitled to compensatory education services for the alleged past
denial of a free appropriate public education (FAPE) by the school. On the first day
of the hearing, counsel for B.S. spent approximately five hours examining the special-
education administrator. At one point during this first day of testimony, counsel for


      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                          -2-
the district objected, noting that B.S.'s counsel had already used almost half of the
allotted nine hours of time. B.S.'s nine hours of time expired on the next day, while
examining a second witness, B.S.'s special-education case manager. In the middle of
B.S.'s examination of this second witness, the ALJ reminded B.S.'s counsel that the
nine-hour time limit set at the pretrial conference would be enforced, and offered
counsel the opportunity to reorder the presentation of evidence accordingly. Counsel
for B.S. objected to the enforcement of the time limits and continued on with the
lengthy examination of the special-education case manager. B.S's time expired while
examining the special-education case manager, and B.S. was not allowed to question
witnesses further or cross-examine the district's witnesses. The ALJ offered to let
B.S. make an offer of proof by calling additional witnesses, including B.S.'s parents,
but B.S. instead chose to make an informal offer of proof of the additional evidence
that B.S. had intended to present. In its final order, the ALJ surmised that based upon
the offer of proof, B.S. would have needed three more days of hearing to present this
additional evidence.

       In September 2013, the ALJ issued its decision, concluding that B.S. did not
meet his burden of proving he was denied a FAPE under the IDEA. B.S. petitioned
for review of this decision to the federal district court pursuant to 20 U.S.C. §
1415(i)(2). B.S. additionally joined the MDE, the Commissioner of Education, and
the Chief ALJ as parties, alleging that these state defendants established an
unpromulgated "best practices" rule restricting the length of testimony in special-
education hearings in violation of the Due Process Clause of the Fourteenth
Amendment. The district court granted the state defendants' motion to dismiss,
finding that because B.S. was challenging only one ALJ's discretionary decision, the
state was not a proper party. The district court further concluded that B.S. did not
suffer a legally cognizable injury for which the state could be liable, as there was
nothing in the record indicating that the state set forth a mandate that due process
hearings could only last three days. The district court also granted the district's
motion for judgment on the administrative record, finding no abuse of discretion in

                                         -3-
the ALJ's enforcement of time limits, and further found that the district had not
denied B.S. a FAPE. On appeal, B.S. alleges the ALJ's time limits were a denial of
due process,2 and with regard to the state defendants, B.S. alleges that the state's rules
illegally mandated such a limit.

II.   DISCUSSION

       The IDEA requires all local educational agencies receiving federal funds to
establish procedures "to ensure that children with disabilities and their parents are
guaranteed procedural safeguards with respect to the provision of a free appropriate
public education by such agencies." 20 U.S.C. § 1415(a). A party challenging
whether a FAPE has been provided may file an administrative complaint, which
entitles him to receive an impartial due process hearing before a local or state
educational agency. Id. §§ 1415(b)(6), 1415(f). Federal regulations provide parents
with the rights to (l) have the child who is the subject of the hearing present; (2) open
the hearing to the public; and (3) have the record of the hearing and the findings of
fact and decisions provided at no cost to parents. 34 C.F.R. § 300.512(c). Beyond
these requirements, the IDEA relies on the states to develop their own hearing
procedures. Minnesota statutes provide procedural safeguards to ensure a fair hearing
before a qualified independent hearing officer (an ALJ). The Education
Commissioner chooses an ALJ from a list of qualified individuals. Minn. Stat. §
125A.091, subd. 13. Thereafter, the Commissioner's only role is to monitor and
enforce the ALJ's decisions. Id. subd. 25. Minnesota statutes expressly require an
ALJ to limit the due process hearing to the time sufficient for each party to present
its case, and must maintain control and manage the hearing. Id. subd. 18. Minnesota
regulations state only that the "amount of time parties will have to present their cases"
is determined "by balancing the due process rights of the parties with the need for


      2
        B.S. does not challenge the district court's substantive IDEA ruling that the
district provided him a FAPE.

                                           -4-
administrative efficiency and limited public resources." Minn. Admin. R. pt.
3525.4110, subp. 2(A)(4).

      After the ALJ renders a decision, the aggrieved party may seek review of that
decision by bringing an action in federal district court, which reviews the
administrative record and any additional evidence requested by the parties. 20 U.S.C.
§ 1415(i)(2). The district court must make its decision independently, based on a
preponderance of the evidence, whether the IDEA was violated. Pachl v. Seagren,
453 F.3d 1064, 1068 (8th Cir. 2006).

       Although the district court considered the entirety of B.S.'s substantive claims
on appeal from the ALJ, the only thing being challenged here is the propriety of the
ALJ's time limits. The Minnesota statutes recounted above explicitly set forth the
ALJ's duties with regard to managing due process hearings. Within five days of
being appointed, the ALJ must have a prehearing conference, and at this conference
the ALJ must identify the pertinent questions and eliminate meritless ones; set a
scheduling order; determine whether a hearing is even necessary; and establish the
management, control, and location of the hearing to ensure its fair and efficient
disposition. Minn. Stat. § 125A.091, subd. 15. And, as noted above, the ALJ "must"
limit the hearing to the time sufficient for each party to present its case. Id. subd. 18.
Given Minnesota's statutory mandate vesting hearing officers with broad authority
to manage the IDEA due process hearing, we agree with the district court that our
review of this issue is for an abuse of discretion. Cf. Johnson v. Ashby, 808 F.2d
676, 678 (8th Cir. 1987) (noting that federal district courts are vested with discretion
to exercise strict control over the length of trials).

       In light of these statutory standards, and having fully reviewed the
administrative hearing transcript, we find that the ALJ did not abuse its considerable
discretion in fulfilling the statutory mandate to oversee the due process hearing with
the imposition and enforcement of reasonable time limits. B.S. was fully consulted,

                                           -5-
and in fact instrumental, in the development of the ALJ's pretrial scheduling order.
There is no evidence in the record showing B.S.'s case to be particularly complicated.
In fact, the issues were substantially narrowed before the hearing when the parties
agreed on prospective relief for B.S. B.S.'s counsel made no objection to the time
allotment until the second day of the hearing, even though concerns about the
allocation of time were raised by opposing counsel on the first day of the hearing.

        There is no question that B.S. was afforded all statutory rights specifically
prescribed by the IDEA. See 20 U.S.C. § 1415(h) (listing the right to be advised by
counsel; the right to present evidence and confront witnesses; the right to a written
or electronic transcript of the hearing; and the right to written or electronic findings
of fact and decisions). And while B.S. spends much time and energy arguing about
the due process rights of parents and children in an IDEA proceeding, we note that
even in the criminal context, where a party's liberty interest is at stake, the Supreme
Court has rejected the idea that the accused has an unfettered right to present all
relevant evidence. Montana v. Egelhoff, 518 U.S. 37, 42 (1996); see also Johnson,
808 F.2d at 678 (noting that federal district courts also must use their discretion to
maintain control of their dockets, including restricting the length of trials). B.S. cites
Johnson for its proposition that "it may be an abuse of the trial court's discretion to
exclude probative, non-cumulative evidence simply because its introduction will
cause delay, and any time limits formulated in advance of trial must be fashioned with
this in mind." 808 F.2d at 678. Again, though, having reviewed the transcript of the
proceedings in front of the ALJ, we find no such abuse of discretion occurred in this
matter.

       Further, the ALJ's reference to the best-practices manual during portions of
exchanges with B.S.'s counsel does not demonstrate that the ALJ applied an
inflexible, unpromulgated rule in limiting B.S.'s testimony time. The ALJ stated on
the record that the reference to "best practices" was "not a dictate." The ALJ noted
that during pretrial meetings (when more issues were disputed by the parties), counsel

                                           -6-
had agreed that "three days was more than sufficient to present these issues." After
a lengthy exchange wherein B.S.'s counsel repeatedly attempted to link enforcement
of the agreed upon time limits to a perceived dictate from the best-practices manual,
the ALJ reiterated that it was not.

       Okay. So pursuant to that statutory directive [in Minnesota Statute]
       129A.091, Subdivision 18, Paragraph B[,] I entered an order providing
       for the allotment, the equal allotment, the fair and equal allotment of
       three days worth of hearing time. As it happens, coincidentally,
       fortuitously, helpfully, three days of hearing time is consistent with the
       maximum that MDE says is the best practice. So Counsel said they
       needed three days, we scheduled three particular days, I divided in half
       those three days, and it seemed to be consonant with the larger world.

       An examination of the record indicates that in enforcing the time limits, the
ALJ balanced the due process rights of the parties with the need for administrative
efficiency and limited public resources. Minn. Admin. R. 3525.4110, subp. 2(A)(4).
It appears abundantly clear from the record that the ALJ enforced the previously-
agreed-upon time limits because he concluded that nine hours should have afforded
B.S. an ample amount of time to present his case, not because the ALJ felt so
constrained by a "best practices" directive from the MDE. We find that it was not an
abuse of the ALJ's discretion to so conclude.

       In light of this ruling on the first issue, we further find that the state defendants
were correctly dismissed from this lawsuit. See Fed. R. Civ. P. 12(b)(6). The
administrative record, which is necessarily part of the pleadings in the appeal of an
IDEA administrative ruling, demonstrates that the ALJ exercised his discretion to
limit hearing testimony to a reasonable time of nine hours for each party. There is
nothing to suggest that the ALJ's time limits were based upon an illegally
promulgated de facto rule, and as previously noted, the Minnesota statutes and rules
required the ALJ to set time limits. The administrative record conclusively shows


                                            -7-
that the ALJ did not feel bound by any alleged "systemic" procedural irregularity in
the state's IDEA due process appeals, nor do any such alleged dictates exist in the
state's procedures. See Pachl, 453 F.3d at 1070 (indicating a state's department of
education may have liability in the case of a systemic violation of its duties under the
IDEA). As in Pachl, the only action attributable to the state in this case was its
appointment of an ALJ, and as such, no liability against the state arises. Id.

III.   CONCLUSION

       We affirm.
                        ______________________________




                                          -8-